      Case 1:19-cv-05523-SDG Document 149 Filed 07/21/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BERKELEY VENTURES II, LLC

            Plaintiff,
v.                                            Civil Action File No.
                                              1:19-cv-05523-SDG
SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

            Defendants.

  SIONIC MOBILE CORPORATION’S CERTIFICATE OF SERVICE
      FOR DEFENDANT SIONIC MOBILE CORPORATION’S
  OBJECTIONS TO PLAINTIFF BERKELEY VENTURES II, LLC’S
  SUBPOENA TO PRODUCE DOCUMENTS, OR OBJECTS OR TO
    PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

     Defendant Sionic Mobile Corporation (“Sionic”) certifies that, on July

21, 2021, it submitted DEFENDANT SIONIC MOBILE

CORPORATION’S OBJECTIONS TO PLAINTIFF BERKELEY

VENTURES II, LLC’S SUBPOENA TO PRODUCE DOCUMENTS, OR

OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL

ACTION to the following parties: Mr. Neil Benz, Mr. Donald Bloom, Mr.

Ritwik Chatterjee, Mr. W. Dean Waters, Mr. Alok Gupta, Mr. Brian Husted,

Mr. Jeff Williams, Mr. Leon Kouyoundijan, Mr. Rob Usey, Mr. Todd Paradise,

Mr. Sean Murphy, Mr. Suketu Sonecha, USSCVF, WPG Financial, LLC, Mr.

Avi Yashchin; and to the following attorney of record by FedEx and email:


                                     1
 Case 1:19-cv-05523-SDG Document 149 Filed 07/21/21 Page 2 of 2




                      Jason Brian Godwin
                      Godwin Law Group
                 3985 Steve Reynolds Boulevard
                          Building D
                      Norcross, GA 30093

Further served by email, although not attorneys of record:

    David J. Hungeling                       Daniel C. Norris
    Adam S. Rubenfield                  The Ether Law Firm, LLC
Hungeling Rubenfield Law                1718 Peachtree Street, NW
1718 Peachtree Street, NW                Peachtree 25th, Suite 599
 Peachtree 25th, Suite 599                Atlanta, Georgia 30309
  Atlanta, Georgia 30309            E: Daniel.norris@etherlawfirm.com
E: David.hungelinglaw.com
E: adam@hungelinglaw.com

This July 21, 2021.

                                    /s/ Simon Jenner
                                    Georgia Bar No. 142588
                                    Baker Jenner LLLP
                                    210 Interstate North Parkway, SE
                                    Suite 100
                                    Atlanta, GA 30339
                                    Telephone: (404) 400-5955
                                    E: simon.jenner@bakerjenner.com
                                    Attorney for Defendant Sionic Mobile
                                    Corporation




                                2
